ORDER

PER CURIAM.
Defendant, Gerald Thornton, appeals his sentences following jury verdicts finding him guilty of voluntary manslaughter, section 565.023, RSMo 1994, and armed criminal action, section 571.015 RSMo 1994. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 30.25(b). A memorandum solely for the use of the parties has been provided explaining the reasons for our decision.